                     Case 2:13-cv-05861-JLS-AJW Document 134-3 Filed 12/28/20 Page 1 of 8 Page ID
                                                      #:2114


                       1 SCOTT J. LEIPZIG (BAR NO. 192005)
                         ALLEN MATKINS LECK GAMBLE
                       2  MALLORY & NATSIS LLP
                         1901 Avenue of the Stars, Suite 1800
                       3 Los Angeles, California 90067-6019
                         Phone: (310) 788-2400
                       4 Fax: (310) 788-2410
                         E-Mail: sleipzig@allenmatkins.com
                       5
                            Attorneys for Defendant
                       6
                            TIM C. HSU (BAR NO. 279208)
                       7 ANDREW C. WHITMAN (BAR NO. 312244)
                         ALLEN MATKINS LECK GAMBLE
                       8  MALLORY & NATSIS LLP
                         865 South Figueroa Street, Suite 2800
                       9 Los Angeles, California 90017-2543
                         Phone: (213) 622-5555
                      10 Fax: (213) 620-8816
                         E-Mail: thsu@allenmatkins.com
                      11          awhitman@allenmatkins.com

                      12 Attorneys for Defendant
                            Michael Babich
                      13
                      14                                    UNITED STATES DISTRICT COURT

                      15                                   CENTRAL DISTRICT OF CALIFORNIA

                      16                                         SOUTHERN DIVISION

                      17 UNITED STATES OF AMERICA ex rel                  Case No. 2:13-cv-05861 JLS (AJS)
                            MARIA GUZMAN, et al,
                      18                                                  DECLARATION OF ZACHARY
                                             Plaintiffs,                  ROSENBERG IN SUPPORT OF REQUEST
                      19                                                  FOR JUDICIAL NOTICE IN SUPPORT OF
                                      vs.                                 DEFENDANT MICHAEL BABICH’S
                      20                                                  MOTION TO DISMISS
                            INSYS THERAPEUTIC, INC.; MICHAEL
                      21 BABICH, an Individual; ALEC BURLAKOFF, Date: May 14, 2021
                         an Individual; JOHN N. KAPOOR, an                Time: 10:30 a.m.
                      22 Individual; and DOES 1 through 15,,              Ctrm: 10A - 10th Flr.
                                                                                411 W. Fourth Street
                      23                     Defendants.                        Santa Ana, CA 92701
                      24
                      25
                      26
                      27
                      28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP
                                            DECLARATION OF ZACHARY ROSENBERG IN SUPPORT OF REQUEST FOR
                            1231518.01/LA    JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
                     Case 2:13-cv-05861-JLS-AJW Document 134-3 Filed 12/28/20 Page 2 of 8 Page ID
                                                      #:2115


                       1              I am over the age of 18 and make the following declaration from my personal knowledge

                       2 in support of Defendant Michael Babich’s Request for Judicial Notice in Support of Defendant
                       3 Michael Babich’s Motion To Dismiss (“the Request”):
                       4              1.     I am an attorney, in good standing, licensed in the State of Arizona (Bar No.

                       5 033719).
                       6              2.     I represent Mr. Babich in various actions, primarily in Arizona.

                       7              3.     Between approximately December 10 and December 22, 2020, I, or a member of

                       8 my firm’s staff at my direction, ran a series of searches on the Public Access to Court Electronic
                       9 Records (“Pacer”) electronic database to locate any actions filed against Mr. Babich or former
                      10 defendant Insys Therapeutics, Inc. (“Insys”) in any Federal Court.
                      11              4.     Exhibit A, attached to the Request, is a true and correct copy of the Original

                      12 Complaint filed in United States of America ex rel. Ray Furchak v. Insys Therapeutics, Inc. et al.,
                      13 4:12-cv-02930 and 4:12-mc-00610, filed on September 28, 2012, in the United States District
                      14 Court for the Southern District of Texas (Dkt. 1). I, or a member of my firm’s staff at my
                      15 direction, personally retrieved this document from Pacer.
                      16              5.     Exhibit B, attached to the Request, is a true and correct copy of the docket in

                      17 United States of America ex rel. Ray Furchak v. Insys Therapeutics, Inc. et al., 4:12-cv-02930 and
                      18 4:12-mc-00610, filed on September 28, 2012, in the United States District Court for the Southern
                      19 District of Texas. I, or a member of my firm’s staff at my direction, personally retrieved this
                      20 docket from Pacer.
                      21              6.     Exhibit C, attached to the Request, is a true and correct copy of the complaint from

                      22 United States ex rel John Doe v. Insys Therapeutics et al., CV14-3488-PSG-ASX, filed on May 6,
                      23 2014 in the United States District Court, Central District of California (Dkt. 1). I, or a member of
                      24 my firm’s staff at my direction, personally retrieved this document from Pacer.
                      25              7.     Exhibit D, attached to the Request, is a true and correct copy of the Amended

                      26 Complaint filed on October 27, 2014 in Larson v. Insys Therapeutics. Inc., et al., 14-ev-01043-
                      27 GMS in the United States District Court in the District of Arizona, consolidated with Li v. Insys
                      28
       LAW OFFICES
Allen Matkins Leck Gamble                                                 -2-
   Mallory & Natsis LLP
                                            DECLARATION OF ZACHARY ROSENBERG IN SUPPORT OF REQUEST FOR
                            1231518.01/LA    JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
                     Case 2:13-cv-05861-JLS-AJW Document 134-3 Filed 12/28/20 Page 3 of 8 Page ID
                                                      #:2116


                       1 Therapeutics, CV-14-1077-PGH-HMS (Dkt. 41). I, or a member of my firm’s staff at my
                       2 direction, personally retrieved this document from Pacer.
                       3              8.     Exhibit E, attached to the Request, is a true and correct copy of the indictment,

                       4 filed on December 6, 2016 in United States v. John Kapoor et al., Criminal Case No. 1:16-cr-
                       5 10343-ADB, in the Federal District Court for the District of Massachusetts (Dkt. 1). This pleading
                       6 was produced in the Di Donato v. Insys Therapeutics. Inc., et al., CV-16-00302, in the United
                       7 States District Court, District of Arizona.
                       8              9.     Exhibit F, attached to the Request, is a true and correct copy of the United States’

                       9 Motion for Restitution Pursuant to the Mandatory Victim Restitution Act, filed on December 13,
                      10 2019 in United States v. John Kapoor et al., Criminal Case No. 1:16-cr-10343-ADB, in the United
                      11 States District Court for the District of Massachusetts (Dkt. 1035). This pleading was provided by
                      12 Mr. Babich’s counsel in that action.
                      13              10.    Exhibit G, attached to the Request, is a true and correct copy of the Memorandum

                      14 and Order on the Government’s Motion for Restitution, filed on February 14, 2020 in United
                      15 States v. John Kapoor et al., Criminal Case No. 1:16-cr-10343-ADB, in the Federal District Court
                      16 for the District of Massachusetts (Dkt. 1225). This pleading was provided by Mr. Babich’s counsel
                      17 in that action.
                      18              11.    Exhibit H, attached to the Request, is a true and correct copy of the Class Action

                      19 Complaint in Di Donato v. Insys Therapeutics. Inc., et al., CV-16-00302, filed February 2, 2016,
                      20 in the United States District Court, District of Arizona (Dkt. 1). I, or a member of my firm’s staff
                      21 at my direction, personally retrieved this document from Pacer.
                      22              12.    Between approximately November 15 and November 22, 2020, I used the Google

                      23 search engine to locate news articles related to Insys and Mr. Babich.
                      24              13.    Exhibit I, attached to the Request, is a true and correct copy of the article titled

                      25 INSYS Investigation Initiated by Former Louisiana Attorney General: Kahn Swick & Foti, LLC
                      26 Investigates INSYS Therapeutics, Inc. Following Disclosure of Doctor Charged with Fraud and
                      27 Insider Sales retrieved and printed using the “the “Print to PDF” feature of Google’s Chrome web
                      28 browser from the Business Wire website, originally published on May 8, 2014. I retrieved and
       LAW OFFICES
Allen Matkins Leck Gamble                                                 -3-
   Mallory & Natsis LLP
                                            DECLARATION OF ZACHARY ROSENBERG IN SUPPORT OF REQUEST FOR
                            1231518.01/LA    JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
                     Case 2:13-cv-05861-JLS-AJW Document 134-3 Filed 12/28/20 Page 4 of 8 Page ID
                                                      #:2117


                       1 printed the article from the URL address
                       2 https://www.businesswire.com/news/home/20140512006429/en/INSYS-Investigation-Initiated-
                       3 by-Former-Louisiana-Attorney-General-Kahn-Swick-Foti-LLC-Investigates-INSYS-Therapeutics-
                       4 Inc.-Following-Disclosure-of-Doctor-Charged-with-Fraud-and-Insider-Sales.
                       5              14.    Exhibit J, attached to the Request, is a true and correct copy of the article titled

                       6 Doubts Raised About Off-Label Use f Subsys, a Strong Painkiller, retrieved and printed using the
                       7 “the “Print to PDF” feature of Google’s Chrome web browser from the New York Times website,
                       8 originally published on May 13, 2014. I retrieved and printed the article from the URL address
                       9 https://www.nytimes.com/2014/05/14/business/doubts-raised-about-off-label-use-of-subsys-a-
                      10 strong-painkiller.html.
                      11              15.    Exhibit K, attached to the Request, is a true and correct copy of the article titled

                      12 Using Doctors With Troubled Pasts to Market a Painkiller, retrieved and printed using the “the
                      13 “Print to PDF” feature of Google’s Chrome web browser from the New York Times website,
                      14 originally published on November 27, 2014. I retrieved and printed the article from the URL
                      15 address https://www.nytimes.com/2014/11/28/business/drug-maker-gave-large-payments-to-
                      16 doctors-with-troubled-track-records.html.
                      17              16.    Exhibit L, attached to the Request, is a true and correct copy of the article titled

                      18 Drug Firm Hired Doctors with Troubling Track Records to Promote Powerful Painkiller,
                      19 retrieved and printed using the “the “Print to PDF” feature of Google’s Chrome web browser from
                      20 the Allgov.com website, originally published on November 29, 2014 I retrieved and printed the
                      21 article from the URL address http://www.allgov.com/news/controversies/drug-firm-hired-doctors-
                      22 with-troubling-track-records-to-promote-powerful-painkiller-141129?news=854955.
                      23              17.    Exhibit M, attached to the Request, is a true and correct copy of the article titled

                      24 Vying for Market Share, Companies Heavily Promote ‘Me Too’ Drugs, retrieved and printed using
                      25 the “the “Print to PDF” feature of Google’s Chrome web browser from the Propublica.org
                      26 website, originally published on January 7, 2015. I retrieved and printed the article from the URL
                      27 address https://www.propublica.org/article/vying-for-market-share-companies-heavily-promote-
                      28 me-too-drugs.
       LAW OFFICES
Allen Matkins Leck Gamble                                                 -4-
   Mallory & Natsis LLP
                                            DECLARATION OF ZACHARY ROSENBERG IN SUPPORT OF REQUEST FOR
                            1231518.01/LA    JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
                     Case 2:13-cv-05861-JLS-AJW Document 134-3 Filed 12/28/20 Page 5 of 8 Page ID
                                                      #:2118


                       1              18.    Exhibit N, attached to the Request, is a true and correct copy of the article titled

                       2 Insys Therapeutics and the New ‘Killing it’, retrieved and printed using the “the “Print to PDF”
                       3 feature of Google’s Chrome web browser from the Foundation for Financial Journalism website,
                       4 originally published on April 24, 2015. I retrieved and printed the article from the URL address
                       5 https://ffj-online.org/2015/04/24/the-new-killing-it.
                       6              19.    Exhibit O, attached to the Request, is a true and correct copy of the article titled

                       7 Nurse Pleads Guilty to Taking Kickbacks from Drug Maker, retrieved and printed using the “the
                       8 “Print to PDF” feature of Google’s Chrome web browser from the New York Times website,
                       9 originally published on June 25, 2015. I retrieved and printed the article from the URL address
                      10 https://nyti.ms/1fHs7jG.
                      11              20.    Exhibit P, attached to the Request, is a true and correct copy of the article titled The

                      12 Black World of Insys Therapeutics, retrieved and printed using the “the “Print to PDF” feature of
                      13 Google’s Chrome web browser from the Foundation for Financial Journalism website, originally
                      14 published on July 14, 2015. I retrieved and printed the article from the URL address https://ffj-
                      15 online.org/2015/07/14/the-darkening-world-of-insys-therapeutics.
                      16              21.    Exhibit Q, attached to the Request, is a true and correct copy of the article titled

                      17 Highest Prescribers of Cancer Drug Paid as Speakers, retrieved and printed using the “the “Print
                      18 to PDF” feature of Google’s Chrome web browser from the Courant.com website, originally
                      19 published on July 17, 2015. I retrieved and printed the article from the URL address
                      20 https://www.courant.com/news/connecticut/hc-high-drug-prescribers-20150717-story.html.
                      21              22.    Exhibit R, attached to the Request, is a true and correct copy of the press release

                      22 titled AG Rosenblum Settles with Pharmaceutical Company Insys over Unlawful Promotion of the
                      23 Powerful Opioid Subsys® retrieved and printed using the “the “Print to PDF” feature of Google’s
                      24 Chrome web browser from the United States Department of Justice website, originally published
                      25 on August 5, 2015. I retrieved and printed the article from the URL address
                      26 https://www.doj.state.or.us/media-home/news-media-releases/ag-rosenblum-settles-with-
                      27 pharmaceutical-company-insys-over-unlawful-promotion-of-the-powerful-opioid-subsys.
                      28
       LAW OFFICES
Allen Matkins Leck Gamble                                                 -5-
   Mallory & Natsis LLP
                                            DECLARATION OF ZACHARY ROSENBERG IN SUPPORT OF REQUEST FOR
                            1231518.01/LA    JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
                     Case 2:13-cv-05861-JLS-AJW Document 134-3 Filed 12/28/20 Page 6 of 8 Page ID
                                                      #:2119


                       1              23.    Exhibit S, attached to the Request, is a true and correct copy of the article titled

                       2 Price of Addiction: Oregon AG Outlines Drug-Maker’s Use of Aggressive Tactics to Win Over
                       3 Doctors, retrieved and printed using the “the “Print to PDF” feature of Google’s Chrome web
                       4 browser from the Portland Business Journal website, originally published on August 6, 2015 I
                       5 retrieved and printed the article from the URL address
                       6 https://www.bizjournals.com/portland/blog/health-care-inc/2015/08/price-of-addiction-oregon-ag-
                       7 outlines-drug-makers.html.
                       8              24.    Exhibit T, attached to the Request, is a true and correct copy of the article titled The

                       9 Pain Killer: A Drug Company Putting Profits Above Patients, retrieved and printed using the “the
                      10 “Print to PDF” feature of Google’s Chrome web browser from the CNBC.com website, originally
                      11 published on November 4, 2015. I retrieved and printed the article from the URL address
                      12 https://www.cnbc.com/2015/11/04/the-deadly-drug-appeal-of-insys-pharmaceuticals.html.
                      13              25.    Exhibit U, attached to the Request, is a true and correct copy of the article titled

                      14 CEO of Controversial Drug Company Insys is Out, retrieved and printed using the “the “Print to
                      15 PDF” feature of Google’s Chrome web browser from the CNBC.com website, originally
                      16 published on November 5, 2015. I retrieved and printed the article from the URL address
                      17 https://www.cnbc.com/2015/11/05/ceo-of-controversial-drug-company-insys-is-out.html.
                      18              26.    Exhibit V, attached to the Request, is a true and correct copy of the article titled

                      19 Insys Therapeutics CEO Michael Babich Steps Down, retrieved and printed using the “the “Print
                      20 to PDF” feature of Google’s Chrome web browser from the Fierce Biotech website, originally
                      21 published on November 6, 2015. I retrieved and printed the article from the URL address
                      22 https://www.fiercebiotech.com/financials/insys-ceo-michael-babich-steps-down.
                      23              27.    Exhibit W, attached to the Request, is a true and correct copy of the article titled

                      24 Murder Incorporated: Insys Therapeutics, Part I, retrieved and printed using the “the “Print to
                      25 PDF” feature of Google’s Chrome web browser from the Foundation for Financial Journalism
                      26 website, originally published on December 3, 2015. I retrieved and printed the article from the
                      27 URL address https://ffj-online.org/2015/12/03/murder-incorporated-the-insys-therapeutics-story.
                      28
       LAW OFFICES
Allen Matkins Leck Gamble                                                 -6-
   Mallory & Natsis LLP
                                            DECLARATION OF ZACHARY ROSENBERG IN SUPPORT OF REQUEST FOR
                            1231518.01/LA    JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
                     Case 2:13-cv-05861-JLS-AJW Document 134-3 Filed 12/28/20 Page 7 of 8 Page ID
                                                      #:2120


                       1              28.    Exhibit X, attached to the Request, is a true and correct copy of the article titled

                       2 Cancer Painkiller Blamed for Hundreds of Deaths, retrieved and printed using the “the “Print to
                       3 PDF” feature of Google’s Chrome web browser from the Pain News Network website, originally
                       4 published on December 3, 2015. I retrieved and printed the article from the URL address
                       5 https://www.painnewsnetwork.org/stories/2015/12/3/cancer-painkiller-likened-to-murder-
                       6 incorporated.
                       7              29.    Exhibit Y, attached to the Request, is a true and correct copy of the article titled

                       8 Murder Incorporated: Insys Therapeutics, Part II, retrieved and printed using the “the “Print to
                       9 PDF” feature of Google’s Chrome web browser from the Foundation for Financial Journalism
                      10 website, originally published on December 9, 2015. I retrieved and printed the article from the
                      11 URL address https://ffj-online.org/2015/12/09/insys-therapeutics-murder-incorporated-part-ii.
                      12              30.    Exhibit Z, attached to the Request, is a true and correct copy of the article titled The

                      13 Brotherhood of Thieves: Insys Therapeutics, retrieved and printed using the “the “Print to PDF”
                      14 feature of Google’s Chrome web browser from the Foundation for Financial Journalism website,
                      15 originally published on January 25, 2016. I retrieved and printed the article from the URL address
                      16 https://ffj-online.org/2016/01/25/the-brotherhood-of-thieves-insys-therapeutics-2.
                      17              31.    Exhibit AA, attached to the Request, is a true and correct copy of the article titled

                      18 Former Sales Rep for Painkiiller Company Pleads Guilty, retrieved and printed using the “the
                      19 “Print to PDF” feature of Google’s Chrome web browser from the CNBC.com website, originally
                      20 published on February 19, 2016. I retrieved and printed the article from the URL address
                      21 https://www.cnbc.com/2016/02/19/sales-rep-for-insys-painkiller-company-pleads-guilty.html.
                      22
                      23
                      24
                      25
                      26
                      27
                      28
       LAW OFFICES
Allen Matkins Leck Gamble                                                 -7-
   Mallory & Natsis LLP
                                            DECLARATION OF ZACHARY ROSENBERG IN SUPPORT OF REQUEST FOR
                            1231518.01/LA    JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
     Case 2:13-cv-05861-JLS-AJW Document 134-3 Filed 12/28/20 Page 8 of 8 Page ID
                                      #:2121



                     1              I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true
                     2 and correct to the best of my knowledge and belief.
                     3               Executed on December 24, 2020, in Phoenix, Arizona.
                     4
                     5
                     6
                     7
                     8
                     9
                   10
                   11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                   23
                   24
                   25
                   26
                   27
                   28
      LAWOFFtCES
Allon llolldne La Gamble
                                                                              -8-
   Mallofy & -    UP                       DECLARATION OF ZACHARY ROSENBERG IN SUPPORT OF REQUEST FOR
                           1231518.01/LA    JUDICIAL NOTICE IN SUPPORT OF DEFENDANT'S MOTION TO DISMISS
